DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 4/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 7 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receiving, by the terminal device, second DCI sent by the base station; obtaining, by the terminal device, first information from the second DCI, wherein the first information indicates that the terminal device is to perform transmission of a first data packet with the base station according to the first DCI. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0037524 (published 4 Feb. 2016) [hereinafter Krzymien] teaches a data transmission apparatus and method, comprising: (i.e. fig. 1 shows a UE (109) and a communications controller (102) in a cellular network) receiving, by a terminal device, first DCI sent by a base station; obtaining, by the terminal device from the first DCI, scheduling information used for data transmission; (i.e. Krzymien discloses a UE may receive a first DCI from a the communications controller; see paragraphs 5 and 7) (i.e. the first DCI may comprise scheduling information and HARQ process information; see paragraphs 54) receiving, by the terminal device, second DCI sent by the base station; (i.e. Krzymien discloses a UE may receive a second DCI from a the communications controller; see paragraphs 5 and 7) obtaining, by the terminal device, first information from the second DCI, wherein the first information comprises information used to indicate the terminal device to perform transmission of a first data packet with the base station according to the first DCI; (i.e. the second DCI may is sent on a PDCCH or E-PDCCH and may comprise HARQ info such as process id, indicating the transmission of a packet; see paragraphs 5,7, 54) and performing, by the terminal device, transmission of the first data packet with the base station, (i.e. the purpose of resource allocation is to facilitate UL/DL communications in a LTE network; see paragraph 37) (i.e. fig. 12 shows a first DCI (312) and a second DCI (326) wherein the second DCI may infer information from the first DCI including MCS information, such as code rate and may initiate a packet transfer (retransmission); see paragraph 68) but does not teach the first information of the second DCI indicates that the terminal device is to perform transmission of a first data packet with the base station according to the first DCI. 
Additionally, all of the further limitations in 2 – 6, 8 - 12 and 14 - 18 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 13, 2021Primary Examiner, Art Unit 2471